 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”), dated as of October 5, 2017,
is entered into between SpendSmart Networks, Inc., a Delaware corporation
(“Seller”), and Eclipse Marketing LLC, a Delaware limited liability company
(“Buyer”).
 
 
RECITALS
 
WHEREAS, Seller owns all of the issued and outstanding shares of stock (the
“Shares”), of SpendSmart Networks, Inc., a California corporation (the
“Company”);
 
WHEREAS, prior to the Closing Date, the Seller will assign and transfer to the
Company the entire right, title and interest in and to all of its operating
assets which the Company does not own as of the date hereof, including, without
limitation, those assets listed on Exhibit C attached hereto, and, in connection
therewith, will assign to the Company all related Contracts, including, without
limitation, those Contracts listed on Exhibit C attached hereto (collectively,
the “Additional Assets”).
 
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE I
DEFINITIONS
 
The following terms have the meanings specified or referred to in this ARTICLE
I:
 
“Accounting Firm” means a nationally recognized or regionally recognized
independent certified public accountant selected by mutual agreement of the
Buyer and the Seller. If the Buyer and the Seller are unable to mutually agree
upon such an accountant within ten (10) days, then the Buyer and the Seller
shall each select a nationally recognized accountant and within five (5) days
after their selection, those two accountants shall select a third nationally
recognized accountant, which third accountant shall act as the Accounting Firm.
 
“Acquisition Proposal” has the meaning set forth in Section 5.03(a).
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Additional Assets” has the meaning set forth in the preamble.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Ancillary Documents” means a transition services agreement in form and
substance reasonably satisfactory to Buyer, and other documents, certificates
and agreements to be delivered in connection with this Agreement or otherwise
requested by Buyer, in form and substance satisfactory to Buyer.
 
 
 
-1-

 
 
“Assumed Liabilities” means those ordinary course trade accounts payable
relating to the Company’s business, the Company’s deferred revenue and the
accrued paid time off for the Company’s employees, all as and to the extent
expressly listed in Exhibit A attached hereto, as amended pursuant to Section
7.02(q).
 
“Balance Sheet” has the meaning set forth in Section 3.06.
 
“Balance Sheet Date” has the meaning set forth in Section 3.06.
 
“Benefit Plan” has the meaning set forth in Section 3.20(a).
 
“Bonuses” means (i) any bonuses, commissions or similar amounts (whether or not
accrued, contingent, discretionary or otherwise) that are required to be or are
customarily paid by the Company to Seller or any of the Company’s officers,
directors, employees or service providers with respect to any periods prior to
the Closing, including, without limitation, all bonuses at amounts consistent
with calendar year 2016 (if any discretionary bonuses have not been fixed) or
the actual amount payable (if any discretionary bonuses have been fixed) related
to any period prior to the Closing which have not been paid prior to the Closing
and (ii) any vacation or paid time off of any officer, director or employee of
the Company that accrued prior to the Closing.
 
“Buyer” has the meaning set forth in the preamble.
 
“Buyer Indemnitees” has the meaning set forth in Section 8.02.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
 
“Closing” has the meaning set forth in Section 2.04.
 
“Closing Date” has the meaning set forth in Section 2.04.
 
“Closing Date Payment” has the meaning set forth in Section 2.02.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” has the meaning set forth in Section 3.03(a).
 
“Company” has the meaning set forth in the recitals.
 
“Company Intellectual Property” means all Intellectual Property that is owned by
the Company.
 
“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions and other Contracts, whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.
 
“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance, registration or application by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including issued patents, registered trademarks, domain names and copyrights,
and pending applications for any of the foregoing.
 
“Company Systems” has the meaning set forth in Section 3.12(h).
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Direct Claim” has the meaning set forth in Section 8.05(c).
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
 
 
-2-

 
 
“Dollars” or “$” means the lawful currency of the United States.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
 
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.
 
“Financial Statements” has the meaning set forth in Section 3.06.
 
“Final Liabilities” has the meaning set forth in Section 7.02(q)
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 
-3-

 
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.
 
“Indebtedness” means, without duplication and with respect to the Company, all:
(a) all obligations for borrowed money or accounts payable; (b) obligations
evidenced by any note, debenture or other similar instrument or debt security;
(c) obligations under swaps, hedges or similar instruments; (d) obligations in
respect of letters of credit and bankers’ acceptances issued for the account of
the Company; (e) obligations arising from checks in transit, uncleared checks or
unreconciled cash; (f) obligations for the deferred purchase price of property
or services or the acquisition of a business or portion thereof or insurance
premium financing, in each case, whether contingent or otherwise, as obligor or
otherwise (including any so called “earn-out” or similar payments or
obligations; (g) obligations created or arising under any conditional sale or
other title retention agreement with respect to acquired property; (h)
obligations, contingent or otherwise, arising from deferred compensation
arrangements; (i) obligations under capitalized leases; (j) obligations secured
by any Encumbrance on any of the Company’s assets; (k) any liability (whether
accrued, absolute, contingent, unliquidated or otherwise, whether due or to
become due and regardless of when or by whom asserted) for Taxes; (l)
obligations for Bonuses; (m) obligations to any Related Person; (n) the amount
of any deferred revenue and customer deposits; (o) all accrued interest,
prepayment premiums, penalties, expenses or other amounts due related to any of
the foregoing; and (p) guarantees by the Company of any obligations of the types
described in clauses (a) through (o) above.
 
“Indemnified Party” has the meaning set forth in Section 8.05.
 
“Indemnifying Party” has the meaning set forth in Section 8.05.
 
“Insurance Policies” has the meaning set forth in Section 3.16.
 
“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.
 
“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Seller or the Company, after due inquiry.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Liabilities” has the meaning set forth in Section 3.07.
 
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.
 
 
-4-

 
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of Seller to consummate the transactions contemplated hereby on a timely basis.
 
“Material Contracts” has the meaning set forth in Section 3.09(a).
 
“Multiemployer Plan” has the meaning set forth in Section 3.20(c).
 
“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.20(a).
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.
 
“Purchase Price” has the meaning set forth in Section 2.02.
 
“Qualified Benefit Plan” has the meaning set forth in Section 3.20(c).
 
“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.
 
“Related Person” means, with respect to the Company or Seller, (i) any Person
that directly or indirectly controls, is directly or indirectly controlled by,
or is directly or indirectly under common control with, such specified Person;
(ii) any Person that holds a Material Interest in such specified Person; (iii)
each Person that serves as a director, officer, partner, manager, executor or
trustee of such specified Person (or in a similar capacity); (iv) any Person in
which such specified Person holds a Material Interest; and (v) any Person with
respect to which such specified Person serves as a general partner, manager or a
trustee (or in a similar capacity). For purposes of this definition, (x)
“control” (including “controlling,” “controlled by,” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise, and shall be
construed as such term is used in the rules promulgated under the Exchange Act,
and (y) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities representing at least ten percent
(10%) of the outstanding equity securities in a Person.
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
 
-5-

 
 
“Restricted Business” means developing, selling, marketing or otherwise
providing (a) loyalty systems or digital engagement or marketing services to
merchants, including, without limitation, merchant funded rewards, loyalty
rewards tablets/kiosks, rewards management systems, mobile marketing technology
(including text and email messaging), customer analytics and propensity
marketing and other automated engagement engines, sweepstakes and the like, (b)
loyalty and mobile marketing consulting , including, without limitation,
periodic reviews, campaign creation and optimization and localized support, and
(c) website building platforms, including, without limitation, software that
assists in the administration of websites, audits of websites and integration of
social media streams and consumer reviews into websites.
 
“Restricted Period” has the meaning set forth in Section 5.07(a).
 
 “Seller” has the meaning set forth in the preamble.
 
“Seller Indemnitees” has the meaning set forth in Section 8.03.
 
“Shares” has the meaning set forth in the recitals.
 
“Single Employer Plan” has the meaning set forth in Section 3.20(c).
 
“Straddle Period” has the meaning set forth in Section 6.04.
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
 
“Tax Claim” has the meaning set forth in Section 6.06.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Territory” means North America
 
“Third Party Claim” has the meaning set forth in Section 8.05(a).
 
“Transaction Expenses” means all fees and expenses incurred by the Company or
Seller at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Ancillary Documents, and the
performance and consummation of the transactions contemplated hereby and
thereby.
 
“Union” has the meaning set forth in Section 3.21(b).
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
 
 
 
-6-

 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, the Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.
 
Section 2.02 Purchase Price. The aggregate purchase price for the Shares shall
be $2,150,000 (the “Purchase Price”) and payable as follows: at Closing, the
Buyer shall pay $2,150,000 to Seller by wire transfer of immediately available
funds to an account designated by Seller to Buyer in writing, less outstanding
balances of Company credit cards as reasonably determined by Buyer as of Closing
(the “Closing Date Payment”). In the event that a 338(h)(10) or 336(e) election
is made, the parties agree to allocate the Purchase Price for tax purposes as
provided in Section 6.05.
 
Section 2.03 Transactions to be Effected at the Closing. 
 
(a) At the Closing, Buyer shall deliver to Seller the Closing Date Payment, and
the Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.
 
(b) At the Closing, Seller shall deliver to Buyer stock certificates evidencing
the Shares, free and clear of all Encumbrances, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required stock transfer tax stamps affixed thereto; and the
Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Seller at or prior to the Closing
pursuant to Section 7.02 of this Agreement.
 
Section 2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at 10:00 a.m., Eastern Standard Time, no
later than two business days after the last of the conditions to Closing set
forth in ARTICLE VII have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Dickinson Wright PLLC, 2600 W. Big Beaver Rd., Suite 300, Troy, MI 48084, or at
such other time or on such other date or at such other place as Seller and Buyer
may mutually agree upon in writing (the day on which the Closing takes place
being the “Closing Date”).
 
Section 2.05 Withholding Tax. Buyer and the Company shall be entitled to deduct
and withhold from the Purchase Price all Taxes that Buyer and the Company may be
required to deduct and withhold under any provision of Tax Law. All such
withheld amounts shall be treated as delivered to Seller hereunder.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules and subject to the transfer of the Additional Assets, Seller
represents and warrants to Buyer that the statements contained in this ARTICLE
III are true and correct as of the date hereof; it being understood that the
following representations and warranties assume and are based upon the
assignment and transfer to the Company of the Additional Assets as set forth in
the Recitals so that such Additional Assets are assets and Contracts of the
Company.
 
Section 3.01 Organization and Authority of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Seller has full corporate power and authority to enter into this
Agreement and the Ancillary Documents to which Seller is a party, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and any Ancillary Document to which Seller is a party, the performance
by Seller of its obligations hereunder and thereunder, and the consummation by
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms. When each other Ancillary Document to which Seller is
or will be a party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms.
 
 
-7-

 
 
Section 3.02 Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the state of California and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. Section 3.02 of the Disclosure Schedules sets forth each jurisdiction
in which the Company is licensed or qualified to do business, and the Company is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary. All corporate actions taken by the Company in connection with this
Agreement and the Ancillary Documents will be duly authorized on or prior to the
Closing.
 
Section 3.03 Capitalization. 
 
(a) The authorized capital stock of the Company consists of 30,000,000 shares of
common stock (“Common Stock”), of which 7,720,000 shares are issued and
outstanding and constitute the Shares; and 20,000,000 shares of Preferred Stock
none of which are issued and outstanding. All of the Shares have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by Seller, free and clear of all Encumbrances. Upon
consummation of the transactions contemplated by this Agreement, Buyer shall own
all of the Shares, free and clear of all Encumbrances.
 
(b) All of the Shares were issued in compliance with applicable Laws. None of
the Shares were issued in violation of any agreement, arrangement or commitment
to which Seller or the Company is a party or is subject to or in violation of
any preemptive or similar rights of any Person.
 
(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating Seller or
the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, stockholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Shares.
 
Section 3.04 No Subsidiaries. The Company does not own, or have any interest in
any shares or have an ownership interest in any other Person.
 
Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the Ancillary Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Seller or the Company; (b) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Seller or the Company; (c) require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract to which Seller or the Company is a party or by which Seller or the
Company is bound or to which any of their respective properties and assets are
subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Company; or (d) result in the creation or
imposition of any Encumbrance on any properties or assets of the Company. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
or the Company in connection with the execution and delivery of this Agreement
and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby.
 
Section 3.06 Financial Statements. Complete copies of the Company’s pro forma
financial statements consisting of the balance sheet of the Company as at
December 31, 2016 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the year then ended and the unaudited pro
forma financial statements consisting of the balance sheet of the Company (the
“Balance Sheet”) as at June 30, 2017 (the “Balance Sheet Date”) and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the six-month period then ended (collectively, the “Financial Statements”)
have been delivered to Buyer. The Financial Statements are based on the books
and records of the Company, and fairly present the financial condition of the
Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated.
 
 
-8-

 

 
Section 3.07 Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date,
and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.
 
Section 3.08 Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice and subject to the assignment and transfer of the Additional
Assets to the Company, there has not been, with respect to the Company, any:
 
(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(b) amendment of the charter, by-laws or other organizational documents of the
Company;
 
(c) split, combination or reclassification of any shares of its capital stock;
 
(d) issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;
 
(e) declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock or repayment of any notes, loans or other Indebtedness outside of the
ordinary course of business;
 
(f) material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;
 
(g) material change in the Company’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;
 
(h) entry into any Contract that would constitute a Material Contract;
 
(i) incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;
 
(j) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Balance Sheet or cancellation of any debts or entitlements;
 
(k) transfer or assignment of or grant of any license or sublicense under or
with respect to any Company Intellectual Property or Company IP Agreements;
 
(l) abandonment or lapse of or failure to maintain in full force and effect any
Company IP Registration, or failure to take or maintain reasonable measures to
protect the confidentiality or value of any Trade Secrets included in the
Company Intellectual Property;
 
(m) material damage, destruction or loss (whether or not covered by insurance)
to its property;
 
(n) any capital investment in, or any loan to, any other Person;
 
 
-9-

 
 
(o) acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which the Company is a party or by which it is bound;
 
(p) any material capital expenditures;
 
(q) imposition of any Encumbrance upon any of the Company properties, capital
stock or assets, tangible or intangible;
 
(r) (i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of its current or former employees, officers, directors, independent contractors
or consultants, other than as provided for in any written agreements or required
by applicable Law, (ii) change in the terms of employment for any employee or
any termination of any employees for which the aggregate costs and expenses
exceed $5,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
independent contractor or consultant;
 
(s) hiring or promoting any person as or to (as the case may be) an officer or
hiring or promoting any employee below officer except to fill a vacancy in the
ordinary course of business;
 
(t) adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining or other agreement with a Union, in each case whether
written or oral;
 
(u) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders or current or former directors,
officers and employees;
 
(v) entry into a new line of business or abandonment or discontinuance of
existing lines of business;
 
(w) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;
 
(x) purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $5,000, individually (in the case
of a lease, per annum) or $12,000 in the aggregate (in the case of a lease, for
the entire term of the lease, not including any option term), except for
purchases of inventory or supplies in the ordinary course of business consistent
with past practice;
 
(y) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof;
 
(z) action by the Company to make, change or rescind any Tax election, amend any
Tax Return or take any position on any Tax Return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of Buyer in respect of
any Post-Closing Tax Period; or
 
(aa) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
 
 
 
-10-

 

 
Section 3.09 Material Contracts.

 
(a) Section 3.09(a) of the Disclosure Schedules lists each of the following
Contracts of the Company (such Contracts, together with all Contracts concerning
the occupancy, management or operation of any Real Property (including without
limitation, brokerage contracts) listed or otherwise disclosed in Section
3.10(b) of the Disclosure Schedules and all Company IP Agreements, being
“Material Contracts”):
 
(i) each Contract of the Company involving aggregate consideration in excess of
$15,000, monthly aggregate consideration in excess of $5,000 and/or a Contract
term of more than three (3) months, all to the extent, in each case, such
Contract cannot be cancelled by the Company without penalty or without more than
60 days’ notice;
 
(ii) all Contracts that require the Company to purchase its total requirements
of any product or service from a third party or that contain “take or pay”
provisions;
 
(iii) all Contracts that provide for the indemnification by the Company of any
Person or the assumption of any Tax, environmental or other Liability of any
Person;
 
(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
 
(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts to which the Company is a party;
 
(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company is a party and which
are not cancellable without material penalty or without more than 90 days’
notice;
 
(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees) of the Company;
 
(viii) all Contracts with any Governmental Authority to which the Company is a
party;
 
(ix) all Contracts that limit or purport to limit the ability of the Company to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
 
(x) any Contracts to which the Company is a party that provide for any joint
venture, partnership or similar arrangement by the Company;
 
(xi) all Contracts between or among the Company on the one hand and Seller or
any Affiliate of Seller (other than the Company) on the other hand;
 
(xii) all collective bargaining agreements or Contracts with any Union to which
the Company is a party; and
 
(xiii) any other Contract that is material to the Company and not previously
disclosed pursuant to this Section 3.09.
 
(b) Each Material Contract is valid and binding on the Company in accordance
with its terms and is in full force and effect. None of the Company or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.
 
 
 
-11-

 

 
Section 3.10 Title to Assets; Real Property.

 
(a) The Company has good and valid (and, in the case of owned Real Property,
good and marketable fee simple) title to, or a valid leasehold interest in, all
Real Property, Additional Assets and personal property and other assets
reflected in the Financial Statements or acquired after the Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
All such properties and assets (including leasehold interests) are free and
clear of Encumbrances.
 
(b) Section 3.10(b) of the Disclosure Schedules lists (i) the street address of
each parcel of Real Property; (ii) if such property is leased or subleased by
the Company, the landlord under the lease, the rental amount currently being
paid, and the expiration of the term of such lease or sublease for each leased
or subleased property; and (iii) the current use of such property. With respect
to owned Real Property, Seller has delivered or made available to Buyer true,
complete and correct copies of the deeds and other instruments (as recorded) by
which the Company acquired such Real Property, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of Seller or the
Company and relating to the Real Property. With respect to leased Real Property,
Seller has delivered or made available to Buyer true, complete and correct
copies of any leases affecting the Real Property. The Company is not a sublessor
or grantor under any sublease or other instrument granting to any other Person
any right to the possession, lease, occupancy or enjoyment of any leased Real
Property. The use and operation of the Real Property in the conduct of the
Company’s business do not violate in any material respect any Law, covenant,
condition, restriction, easement, license, permit or agreement. No material
improvements constituting a part of the Real Property encroach on real property
owned or leased by a Person other than the Company. There are no Actions pending
nor, to the Seller’s Knowledge, threatened against or affecting the Real
Property or any portion thereof or interest therein in the nature or in lieu of
condemnation or eminent domain proceedings.
 
(c) Section 3.10(c) of the Disclosure Schedules lists (i) each item of tangible
personal property owned by the Company with a value in excess of $100 and (ii)
the current use of such property.
 
Section 3.11 Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property currently owned or leased by the Company, together
with all other properties and assets of the Company, are sufficient for the
continued conduct of the Company’s business after the Closing in substantially
the same manner as conducted prior to the Closing and constitute all of the
rights, property and assets necessary to conduct the business of the Company as
currently conducted.
 
Section 3.12 Intellectual Property. 
 
(a) Section 3.12(a) of the Disclosure Schedules contains a correct, current, and
complete list of all (i) Company IP Registrations, specifying as to each, as
applicable: the title, mark, or design; the record owner and inventor(s), if
any; the jurisdiction by or in which it has been issued, registered, or filed;
the patent, registration, or application serial number; the issue, registration,
or filing date; and the current status, (ii) all unregistered Trademarks
included in the Company Intellectual Property, (iii) all proprietary Software of
the Company; and (iv) all other Company Intellectual Property material to or
used or held for use in the business as currently conducted and as proposed to
be conducted. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Company IP Registrations are
otherwise in good standing. Seller has provided Buyer with true and complete
copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Company IP Registrations.
 
 
-12-

 
 
(b) Section 3.12(b) of the Disclosure Schedules contains a correct, current, and
complete list of all Company IP Agreements, specifying for each the date, title,
and parties thereto. Seller has provided Buyer with true and complete copies (or
in the case of any oral agreements, a complete and correct written description)
of all such Company IP Agreements, including all modifications, amendments and
supplements thereto and waivers thereunder. Each Company IP Agreement is valid
and binding on the Company in accordance with its terms and is in full force and
effect. Neither the Company nor any other party thereto is, or is alleged to be,
in breach of or default under, or has provided or received any notice of breach
of, default under, or intention to terminate (including by non-renewal), any
Company IP Agreement..
 
(c) The Company is the sole and exclusive legal and beneficial, and with respect
to the Company IP Registrations, record, owner of all right, title, and interest
in and to the Company Intellectual Property, and has the valid and enforceable
right to use all other Intellectual Property used or held for use in or
necessary for the conduct of the Company’s business as currently conducted or as
proposed to be conducted, in each case, free and clear of Encumbrances. The
Company has entered into binding, valid and enforceable, written Contracts with
each current and former employee and independent contractor who is or was
involved in or has contributed to the invention, creation, or development of any
Intellectual Property during the course of employment or engagement with the
Company whereby such employee or independent contractor (i) acknowledges the
Company’s exclusive ownership of all Intellectual Property invented, created, or
developed by such employee or independent contractor within the scope of his or
her employment or engagement with the Company; (ii) grants to the Company a
present, irrevocable assignment of any ownership interest such employee or
independent contractor may have in or to such Intellectual Property; and (iii)
irrevocably waives any right or interest, including any moral rights, regarding
such Intellectual Property, to the extent permitted by applicable Law. Seller
has provided Buyer with true and complete copies of all such Contracts.
 
(d) Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, the Company’s right to
own or use any Company Intellectual Property or any Intellectual Property
subject to any Company IP Agreement.
 
(e) All of the Company Intellectual Property is valid and enforceable, and all
Company IP Registrations are subsisting and in full force and effect. The
Company has taken all reasonable and necessary steps to maintain and enforce the
Company Intellectual Property and to preserve the confidentiality of all Trade
Secrets included in the Company Intellectual Property, including by requiring
all Persons having access thereto to execute binding, written non-disclosure
agreements.
 
(f) The conduct of the Company’s business as currently and formerly conducted
and as proposed to be conducted, and the products, processes and services of the
Company, have not infringed, misappropriated or otherwise violated, and will not
infringe, misappropriate or otherwise violate, the Intellectual Property or
other rights of any Person. No Person has infringed, misappropriated or
otherwise violated any Company Intellectual Property or Licensed Intellectual
Property.
 
(g) There are no Actions (including any opposition, cancellation, revocation,
review, or other proceeding) settled, pending or threatened (including in the
form of offers to obtain a license): (i) alleging any infringement,
misappropriation, or other violation by the Company of the Intellectual Property
of any Person; (ii) challenging the validity, enforceability, registrability,
patentability, or ownership of any Company Intellectual Property; or (iii) by
the Company or any other Person alleging any infringement, misappropriation, or
violation by any Person of the Company Intellectual Property. Neither Seller nor
the Company is aware of any facts or circumstances that could reasonably be
expected to give rise to any such Action. The Company is not subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or could reasonably be expected to restrict or impair the
use of any Company Intellectual Property.
 
 
-13-

 
 
(h) The computer hardware, servers, networks, platforms, peripherals, data
communication lines, and other information technology equipment and related
systems, including any outsourced systems and processes, that are owned or used
by the Company (“Company Systems”) are reasonably sufficient for the immediate
and anticipated needs of the Company’s business. In the past eighteen (18)
months, there has been no unauthorized access, use, intrusion, or breach of
security, or failure, breakdown, performance reduction, or other adverse event
affecting any Company Systems, that has caused or could reasonably be expected
to cause any: (i) substantial disruption of or interruption in or to the use of
such Company Systems or the conduct of the Company’s business; (ii) loss,
destruction, damage, or harm of or to the Company or its operations, personnel,
property, or other assets; or (iii) liability of any kind to the Company. The
Company has taken all reasonable actions, consistent with applicable industry
best practices, to protect the integrity and security of the Company Systems and
the data and other information stored or processed thereon. The Company (i)
maintains commercially reasonable backup and data recovery, disaster recovery,
and business continuity plans, procedures, and facilities; (ii) acts in
compliance therewith; and (iii) tests such plans and procedures on a regular
basis, and such plans and procedures have been proven effective upon such
testing.
 
Section 3.13 Inventory. All inventory of the Company, whether or not reflected
in the Balance Sheet, consists of a quality and quantity usable and salable in
the ordinary course of business consistent with past practice, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by the Company free and clear of all
Encumbrances, and no inventory is held on a consignment basis. The quantities of
each item of inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Company.
 
Section 3.14 Accounts Receivable. The accounts receivable reflected on the
Balance Sheet and the accounts receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by the Company involving
the sale of goods or the rendering of services in the ordinary course of
business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Balance Sheet or, with respect to accounts receivable arising
after the Balance Sheet Date, on the accounting records of the Company, are
collectible in full within 90 days after billing. The reserve for bad debts
shown on the Balance Sheet or, with respect to accounts receivable arising after
the Balance Sheet Date, on the accounting records of the Company have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.
 
Section 3.15 Reserved.
 
Section 3.16 Insurance. Section 3.16 of the Disclosure Schedules sets forth a
true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors’ and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Seller or its Affiliates
(including the Company) and relating to the assets, business, operations,
employees, officers and directors of the Company (collectively, the “Insurance
Policies”) and true and complete copies of such Insurance Policies have been
made available to Buyer. Such Insurance Policies are in full force and effect
and shall remain in full force and effect following the consummation of the
transactions contemplated by this Agreement. Neither the Seller nor any of its
Affiliates (including the Company) has received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of the Company. All
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims related to the
business of the Company pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. None of Seller or any of its Affiliates
(including the Company) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company is a party or by which it is bound.
 
 
-14-

 

 
Section 3.17 Legal Proceedings; Governmental Orders.

 
(a) There are no Actions pending or, to Seller’s Knowledge, threatened (a)
against or by the Company affecting any of its properties or assets (or by or
against Seller or any Affiliate thereof and relating to the Company); or (b)
against or by the Company, Seller or any Affiliate of Seller that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. To Seller’s knowledge, no event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such Action.
 
(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any of its properties or
assets. The Company is in compliance with the terms of each Governmental Order
set forth in Section 3.17(b) of the Disclosure Schedules. To Seller’s knowledge,
no event has occurred or circumstances exist that may constitute or result in
(with or without notice or lapse of time) a violation of any such Governmental
Order.
 
Section 3.18 Compliance With Laws; Permits. 
 
(a) The Company has complied, and is now complying, with all Laws applicable to
it or its business, properties or assets.
 
(b) All Permits required for the Company to conduct its business have been
obtained by it and are valid and in full force and effect. All fees and charges
with respect to such Permits as of the date hereof have been paid in full.
Section 3.18(b) of the Disclosure Schedules lists all current Permits issued to
the Company, including the names of the Permits and their respective dates of
issuance and expiration. No event has occurred that, with or without notice or
lapse of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any Permit set forth in Section 3.18(b) of
the Disclosure Schedules.
 
Section 3.19 Environmental Matters. 
 
(a) The Company is currently and has been in compliance with all Environmental
Laws and has not, and the Seller has not, received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.
 
(b) The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.19(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of the Company and all such Environmental Permits are in
full force and effect and shall be maintained in full force and effect by Seller
through the Closing Date in accordance with Environmental Law, and neither
Seller nor the Company is aware of any condition, event or circumstance that
might prevent or impede, after the Closing Date, the ownership, lease, operation
or use of the business or assets of the Company as currently carried out. With
respect to any such Environmental Permits, Seller has undertaken, or will
undertake prior to the Closing Date, all measures necessary to facilitate
transferability of the same, and neither the Company nor the Seller is aware of
any condition, event or circumstance that might prevent or impede the
transferability of the same, nor have they received any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.
 
(c) No real property currently or formerly owned, operated or leased by the
Company is listed on, or has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list.
 
 
-15-

 
 
(d) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of the Company or any
real property currently or formerly owned, operated or leased by the Company,
and neither the Company nor Seller has received an Environmental Notice that any
real property currently or formerly owned, operated or leased in connection with
the business of the Company (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material which could reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Law or
term of any Environmental Permit by, Seller or the Company.
 
(e) There are no active or abandoned aboveground or underground storage tanks
owned or operated by the Company.
 
(f) There are no off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company or Seller or any predecessors as to
which the Company or Seller may retain liability, and neither Seller nor the
Company has received any Environmental Notice regarding potential liabilities
with respect to an off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company or Seller.
 
(g) Neither Seller nor the Company has retained or assumed, by contract or
operation of Law, any liabilities or obligations of third parties under
Environmental Law.
 
(h) Seller has provided or otherwise made available to Buyer: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company or any currently or formerly
owned, operated or leased real property which are in the possession or control
of the Seller or Company related to compliance with Environmental Laws,
Environmental Claims or an Environmental Notice or the Release of Hazardous
Materials; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes).
 
(i) Neither the Seller nor the Company is aware of or reasonably anticipates, as
of the Closing Date, any condition, event or circumstance concerning the Release
or regulation of Hazardous Materials that might, after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the business or assets of the Company as
currently carried out.
 
Section 3.20 Employee Benefit Matters. 
 
(a) Section 3.20(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
vacation, paid time off (PTO), medical, vision, dental, disability, welfare,
Code Section 125 cafeteria, fringe benefit and other similar agreement, plan,
policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or
not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by the
Company for the benefit of any current or former employee, officer, director,
retiree, independent contractor or consultant of the Company or any spouse or
dependent of such individual, or under which the Company or any of its ERISA
Affiliates has or may have any Liability, or with respect to which Buyer or any
of its Affiliates would reasonably be expected to have any Liability, contingent
or otherwise (as listed on Section 3.20(a) of the Disclosure Schedules, each, a
“Benefit Plan”). The Company has separately identified in Section 3.20(a) of the
Disclosure Schedules (i) each Benefit Plan that contains a change in control
provision and (ii) each Benefit Plan that is maintained, sponsored, contributed
to, or required to be contributed to by the Company primarily for the benefit of
employees outside of the United States (a “Non-U.S. Benefit Plan”).
 
 
-16-

 
 
(b) With respect to each Benefit Plan, Seller has made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, summaries of benefits and coverage, COBRA
communications, employee handbooks and any other written communications (or a
description of any oral communications) relating to any Benefit Plan; (v) in the
case of any Benefit Plan that is intended to be qualified under Section 401(a)
of the Code, a copy of the most recent determination, opinion or advisory letter
from the Internal Revenue Service and any legal opinions issued thereafter with
respect to such Benefit Plan’s continued qualification; (vi) in the case of any
Benefit Plan for which a Form 5500 must be filed, a copy of the two most
recently filed Forms 5500, with all corresponding schedules and financial
statements attached; (vii) actuarial valuations and reports related to any
Benefit Plans with respect to the two most recently completed plan years; (viii)
the most recent nondiscrimination tests performed under the Code; and (ix)
copies of material notices, letters or other correspondence from the Internal
Revenue Service, Department of Labor, Department of Health and Human Services,
Pension Benefit Guaranty Corporation or other Governmental Authority relating to
the Benefit Plan.
 
(c) Each Benefit Plan and any related trust (other than any multiemployer plan
within the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has
been established, administered and maintained in accordance with its terms and
in compliance with all applicable Laws (including ERISA, the Code and any
applicable local Laws). Each Benefit Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code (a “Qualified Benefit Plan”) is
so qualified and received a favorable and current determination letter from the
Internal Revenue Service with respect to the most recent five year filing cycle,
or with respect to a prototype or volume submitter plan, can rely on an opinion
letter from the Internal Revenue Service to the prototype plan or volume
submitter plan sponsor, to the effect that such Qualified Benefit Plan is so
qualified and that the plan and the trust related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any Qualified Benefit Plan. Nothing has occurred
with respect to any Benefit Plan that has subjected or could reasonably be
expected to subject the Company or any of its ERISA Affiliates or, with respect
to any period on or after the Closing Date, Buyer or any of its Affiliates, to a
penalty under Section 502 of ERISA or to tax or penalty under Sections 4975 or
4980H of the Code.
 
No pension plan (other than a Multiemployer Plan) which is subject to minimum
funding requirements, including any multiple employer plan, (each, a “Single
Employer Plan”) in which employees of the Company or any ERISA Affiliate
participate or have participated has an “accumulated funding deficiency”,
whether or not waived, or is subject to a lien for unpaid contributions under
Section 303(k) of ERISA or Section 430(k) of the Code. No Single Employer Plan
covering employees of the Company which is a defined benefit plan has an
“adjusted funding target attainment percentage,” as defined in Section 436 of
the Code, less than 80%. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with, GAAP. All
Non-U.S. Benefit Plans that are intended to be funded and/or book-reserved are
funded and/or book-reserved, as appropriate, based upon reasonable actuarial
assumptions.
 
(d) Neither the Company nor any of its ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any material
Liability under Title I or Title IV of ERISA or related provisions of the Code
or applicable local Law relating to employee benefit plans; (ii) failed to
timely pay premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn
from any Benefit Plan; (iv) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA; (v) incurred taxes
under Section 4971 of the Code with respect to any Single Employer Plan; or (v)
participated in a multiple employer welfare arrangements (MEWAs).
 
 
-17-

 
 
(e) With respect to each Benefit Plan (i) no such plan is a Multiemployer Plan
and (A) all contributions required to be paid by the Company or its ERISA
Affiliates have been timely paid to the applicable Multiemployer Plan; (B)
neither the Company nor any ERISA Affiliate has incurred any withdrawal
liability under Title IV of ERISA which remains unsatisfied, and (C) a complete
withdrawal from all such Multiemployer Plans at the Effective Time would not
result in any material liability to the Company and no Multiemployer Plan is in
critical, endangered or seriously endangered status or has suffered a mass
withdrawal; (ii) no such plan is a “multiple employer plan” within the meaning
of Section 413(c) of the Code or a “multiple employer welfare arrangement” (as
defined in Section 3(40) of ERISA); (iii) no Action has been initiated by the
Pension Benefit Guaranty Corporation to terminate any such plan or to appoint a
trustee for any such plan; (iv) no such plan or the plan of any ERISA Affiliate
maintained or contributed to within the last six (6) years is a Single Employer
Plan subject to Title IV of ERISA; and (v) no “reportable event,” as defined in
Section 4043 of ERISA, with respect to which the reporting requirement has not
been waiver has occurred with respect to any such plan.
 
(f) Each Benefit Plan can be amended, terminated or otherwise discontinued after
the Closing in accordance with its terms, without material liabilities to Buyer,
the Company or any of their Affiliates other than ordinary administrative
expenses typically incurred in a termination event. The Company has no
commitment or obligation and has not made any representations to any employee,
officer, director, independent contractor or consultant, whether or not legally
binding, to adopt, amend, modify or terminate any Benefit Plan or any collective
bargaining agreement, in connection with the consummation of the transactions
contemplated by this Agreement or otherwise.
 
(g) Other than as required under Sections 601 to 608 of ERISA or other
applicable Law, no Benefit Plan provides post-termination or retiree health
benefits to any individual for any reason, and neither the Company nor any of
its ERISA Affiliates has any Liability to provide post-termination or retiree
health benefits to any individual or ever represented, promised or contracted to
any individual that such individual would be provided with post-termination or
retiree health benefits.
 
(h) There is no pending or, to Seller’s Knowledge, threatened Action relating to
a Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.
 
(i) There has been no amendment to, announcement by Seller, the Company or any
of their Affiliates relating to, or change in employee participation or coverage
under, any Benefit Plan or collective bargaining agreement that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year (other than on a de minimis
basis) with respect to any director, officer, employee, independent contractor
or consultant, as applicable. None of Seller, the Company, nor any of their
Affiliates has any commitment or obligation or has made any representations to
any director, officer, employee, independent contractor or consultant, whether
or not legally binding, to adopt, amend, modify or terminate any Benefit Plan or
any collective bargaining agreement.
 
(j) Each Benefit Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings and proposed and final regulations) thereunder. The
Company does not have any obligation to gross up, indemnify or otherwise
reimburse any individual for any excise taxes, interest or penalties incurred
pursuant to Section 409A of the Code.
 
(k) Each individual who is classified by the Company as an independent
contractor has been properly classified for purposes of participation and
benefit accrual under each Benefit Plan.
 
 
-18-

 
 
(l) Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Company to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation (including stock-based
compensation) due to any such individual; (iii) limit or restrict the right of
the Company to merge, amend, or terminate any Benefit Plan; (iv) increase the
amount payable under or result in any other material obligation pursuant to any
Benefit Plan; (v) result in “excess parachute payments” within the meaning of
Section 280G(b) of the Code; or (vi) require a “gross-up” or other payment to
any “disqualified individual” within the meaning of Section 280G(c) of the Code.
Seller has made available to Buyer true and complete copies of any Section 280G
calculations prepared (whether or not final) with respect to any disqualified
individual in connection with the transactions.
 
Section 3.21 Employment Matters. 
 
(a) Section 3.21(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Company as of
the date hereof, including any employee who is on a leave of absence of any
nature, paid or unpaid, authorized or unauthorized, and sets forth for each such
individual the following: (i) name; (ii) title or position (including whether
full-time or part-time); (iii) hire or retention date; (iv) current annual base
compensation rate or contract fee; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof. As of the date hereof,
all compensation, including wages, commissions, bonuses, fees and other
compensation, payable to all employees, independent contractors or consultants
of the Company for services performed on or prior to the date hereof have been
paid in full and there are no outstanding agreements, understandings or
commitments of the Company with respect to any compensation, commissions,
bonuses or fees.
 
(b) The Company is not, and has not been for the past five (5) years, a party
to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five (5) years, any
Union representing or purporting to represent any employee of the Company, and
no Union or group of employees is seeking or has sought to organize employees
for the purpose of collective bargaining. There has never been, nor has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor disruption or dispute affecting
the Company or any of its employees. The Company has no duty to bargain with any
Union.
 
(c) The Company is and has been in material compliance with all applicable Laws
pertaining to employment and employment practices, including all Laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence, paid sick leave and unemployment insurance. All individuals
characterized and treated by the Company as independent contractors or
consultants are properly treated as independent contractors under all applicable
Laws. All employees of the Company classified as exempt under the Fair Labor
Standards Act and state and local wage and hour laws are properly classified.
The Company is in compliance with and has complied with all immigration laws,
including Form I-9 requirements and any applicable mandatory E-Verify
obligations. There are no Actions against the Company pending, or to the
Seller’s Knowledge, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant, volunteer, intern or
independent contractor of the Company, including, without limitation, any
charge, investigation or claim relating to unfair labor practices, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, employee
classification, child labor, hiring, promotion and termination of employees,
working conditions, meal and break periods, privacy, health and safety, workers’
compensation, leaves of absence, paid sick leave, unemployment insurance or any
other employment related matter arising under applicable Laws.
 
(d) The Company has complied with the WARN Act, and it has no plans to undertake
any action in the future that would trigger the WARN Act.
 
 
 
-19-

 

 
Section 3.22 Taxes.

 
(a) All Tax Returns required to be filed on or before the Closing Date by the
Company have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by the
Company (whether or not shown on any Tax Return) have been, or will be, timely
paid. The Company has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
No claim has been made by any taxing authority in any jurisdiction where the
Company does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction. No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company.
 
(b) The amount of the Company’s Liability for unpaid Taxes for all periods
ending on or before the Balance Sheet Date does not, in the aggregate, exceed
the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of the Company’s Liability for
unpaid Taxes for all periods following the end of the recent period covered by
the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
(and which accruals shall not exceed comparable amounts incurred in similar
periods in prior years).
 
(c) All deficiencies asserted, or assessments made, against the Company as a
result of any examinations by any taxing authority have been fully paid. The
Company is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority. Seller has delivered to
Buyer copies of all federal, state, local and foreign income, franchise and
similar Tax Returns, examination reports, and statements of deficiencies
assessed against, or agreed to by, the Company for all Tax periods ending after
December 31, 2010. There are no Encumbrances for Taxes (other than for current
Taxes not yet due and payable) upon the assets of the Company.
 
(d) The Company is not a party to, or bound by, any Tax indemnity, Tax sharing
or Tax allocation agreement. No private letter rulings, technical advice
memoranda or similar agreement or rulings have been requested, entered into or
issued by any taxing authority with respect to the Company. The Company has not
been a member of an affiliated, combined, consolidated or unitary Tax group for
Tax purposes. The Company has no Liability for Taxes of any Person (other than
the Company) under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, by
contract or otherwise.
 
(e) The Company will not be required to include any item of income in, or
exclude any item or deduction from, taxable income for any taxable period or
portion thereof ending after the Closing Date as a result of:
 
(i) any change in a method of accounting under Section 481 of the Code (or any
comparable provision of state, local or foreign Tax Laws), or use of an improper
method of accounting, for a taxable period ending on or prior to the Closing
Date;
 
(ii) an installment sale or open transaction occurring on or prior to the
Closing Date;
 
(iii) a prepaid amount received on or before the Closing Date;
 
(iv) any closing agreement under Section 7121 of the Code, or similar provision
of state, local or foreign Law; or
 
(v) any election under Section 108(i) of the Code.
 
 
 
-20-

 
 
(f) Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2. The Company is not, nor has it been, a United
States real property holding corporation (as defined in Section 897(c)(2) of the
Code) during the applicable period specified in Section 897(c)(1)(a) of the
Code. The Company has not been a “distributing corporation” or a “controlled
corporation” in connection with a distribution described in Section 355 of the
Code. The Company is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b). There is currently no limitation
on the utilization of net operating losses, capital losses, built-in losses, tax
credits or similar items of the Company under Sections 269, 382, 383, 384 or
1502 of the Code and the Treasury Regulations thereunder (and comparable
provisions of state, local or foreign Law).
 
(g) Section 3.22(g) of the Disclosure Schedules sets forth all foreign
jurisdictions in which the Company is subject to Tax, is engaged in business or
has a permanent establishment. The Company has not entered into a gain
recognition agreement pursuant to Treasury Regulations Section 1.367(a)-8. The
Company has not transferred an intangible the transfer of which would be subject
to the rules of Section 367(d) of the Code.
 
(h) No property owned by the Company is (i) required to be treated as being
owned by another person pursuant to the so-called “safe harbor lease” provisions
of former Section 168(f)(8) of the Internal Revenue Code of 1954, as amended,
(ii) subject to Section 168(g)(1)(A) of the Code, or (iii) subject to a
disqualified leaseback or long-term agreement as defined in Section 467 of the
Code.
 
Section 3.23 Books and Records. The minute books and stock record books of the
Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices.
The minute books of the Company contain accurate and complete records of all
meetings, and actions taken by written consent of, the stockholders, the board
of directors and any committees of the board of directors of the Company, and no
meeting, or action taken by written consent, of any such stockholders, board of
directors or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Company.
 
Section 3.24 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Ancillary Document
based upon arrangements made by or on behalf of Seller.
 
Section 3.25 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the date hereof.
 
Section 4.01 Organization and Authority of Buyer. Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the state of Delaware. Buyer has full power and authority to enter into this
Agreement and the Ancillary Documents to which Buyer is a party, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and any Ancillary Document to which Buyer is a party, the performance
by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of Buyer. This Agreement has been
duly executed and delivered by Buyer, and (assuming due authorization, execution
and delivery by Seller) this Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms. When
each Ancillary Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Ancillary Document will constitute a
legal and binding obligation of Buyer enforceable against it in accordance with
its terms.
 
 
-21-

 

 
Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the Ancillary Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of formation, limited liability company
agreement or other organizational documents of Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby.
 
Section 4.03 Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 
 
ARTICLE V
COVENANTS
 
Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall, and shall cause the Company to, (x) conduct the business
of the Company in the ordinary course of business consistent with past practice;
and (y) use reasonable best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with the Company.
Without limiting the foregoing, from the date hereof until the Closing Date,
Seller shall:
 
(a) cause the Company to preserve and maintain all of its Permits;
 
(b) cause the Company to pay its debts, Taxes and other obligations when due;
 
(c) cause the Company to maintain the properties and assets owned, operated or
used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;
 
(d) cause the Company to continue in full force and effect without modification
all Insurance Policies, except as required by applicable Law;
 
(e) cause the Company to defend and protect its properties and assets from
infringement or usurpation;
 
(f) cause the Company to perform all of its obligations under all Contracts
relating to or affecting its properties, assets or business;
 
(g) cause the Company to maintain its books and records in accordance with past
practice;
 
(h) cause the Company to comply in all material respects with all applicable
Laws; and
 
(i) cause the Company not to take or permit any action that would cause any of
the changes, events or conditions described in Section 3.08 to occur.
 
 
 
-22-

 

 
Section 5.02 Access to Information. From the date hereof until the Closing,
Seller shall, and shall cause the Company to, (a) afford Buyer and its
Representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, Contracts and other
documents and data related to the Company; (b) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (c) instruct the Representatives of Seller and the Company to
cooperate with Buyer in its investigation of the Company. Without limiting the
foregoing, Seller shall permit Buyer and its Representatives to conduct
environmental due diligence of the Company and the Real Property, including the
collecting and analysis of samples of indoor or outdoor air, surface water,
groundwater or surface or subsurface land on, at, in, under or from the Company
and the Real Property. Any investigation pursuant to this Section 5.02 shall be
conducted in such manner as not to interfere unreasonably with the conduct of
the business of Seller or the Company. No investigation by Buyer or other
information received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.
 
Section 5.03 No Solicitation of Other Bids. 
 
(a) Seller shall not, and shall not authorize or permit any of its Affiliates
(including the Company) or any of its or their Representatives to, directly or
indirectly, (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal; (ii) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal; or (iii) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. Seller shall
immediately cease and cause to be terminated, and shall cause its Affiliates
(including the Company) and all of its and their Representatives to immediately
cease and cause to be terminated, all existing discussions or negotiations with
any Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) concerning (i) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving the Company; (ii) the issuance or acquisition of shares of capital
stock or other equity securities of the Company; or (iii) the sale, lease,
exchange or other disposition of any significant portion of the Company’s
properties or assets.
 
(b) In addition to the other obligations under this Section 5.03, Seller shall
promptly (and in any event within three business days after receipt thereof by
Seller or its Representatives) advise Buyer orally and in writing of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.
 
(c) Seller agrees that the rights and remedies for noncompliance with this
Section 5.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.
 
Section 5.04 Notice of Certain Events. 
 
(a) From the date hereof until the Closing, Seller shall promptly notify Buyer
in writing of:
 
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Seller hereunder not being true and correct or (C) has resulted in, or could
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 7.02 to be satisfied;
 
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
 
-23-

 
 
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
 
(iv) any Actions commenced or, to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting Seller or the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.17 or that relates to the consummation of the
transactions contemplated by this Agreement.
 
(b) Buyer’s receipt of information pursuant to this Section 5.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 8.02 and
Section 9.01(b)) and shall not be deemed to amend or supplement the Disclosure
Schedules.
 
Section 5.05 Resignations. Seller shall deliver to Buyer written resignations,
effective as of the Closing Date, of the officers and directors of the Company
requested by Buyer at least five business days prior to the Closing.
 
Section 5.06 Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the Company, except to the
extent that Seller can show that such information (a) is generally available to
and known by the public through no fault of Seller, any of its Affiliates or
their respective Representatives; or (b) is lawfully acquired by Seller, any of
its Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.
 
Section 5.07 Non-Competition; Non-Solicitation; Non-Disparagement. 
 
(a) For a period of five years commencing on the Closing Date (the “Restricted
Period”), Seller shall not, and shall not permit any of its Affiliates to,
directly or indirectly, (i) engage in or assist others in engaging in the
Restricted Business in the Territory; (ii) have an interest in any Person that
engages directly or indirectly in the Restricted Business in the Territory in
any capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between the Company and customers or suppliers of the
Company. Notwithstanding the foregoing, Seller may own, directly or indirectly,
solely as an investment, securities of any Person traded on any national
securities exchange if Seller is not a controlling Person of, or a member of a
group which controls, such Person and does not, directly or indirectly, own 5%
or more of any class of securities of such Person.
 
(b) During the Restricted Period, Seller shall not, and shall not permit any of
its Affiliates to, directly or indirectly, hire or solicit any employee of the
Company or encourage any such employee to leave such employment or hire any such
employee who has left such employment, except pursuant to a general solicitation
which is not directed specifically to any such employees.
 
(c) During the Restricted Period, Seller shall not, and shall not permit any of
its Affiliates to, directly or indirectly, solicit or entice, or attempt to
solicit or entice, any clients or customers of the Company or potential clients
or customers of the Company for purposes of diverting their business or services
from the Company.
 
 
-24-

 
 
(d) Seller agrees that it shall not, and shall cause its Affiliates and
Representatives to not, except as done in good faith in any claim, suit, action
or proceeding against Buyer (i) make any negative statement or communication
regarding Buyer, the Company or any of their respective Affiliates or
Representatives or employees, or (ii) make any derogatory or disparaging
statement or communication regarding Buyer, the Company or any of their
respective Affiliates or Representatives or employees. Nothing in this Section
shall limit a Person’s ability to make true and accurate statements of
communications in connection with any disclosure such Person is required to make
and makes in good faith, in each case, pursuant to applicable law.
 
(e) Seller acknowledges that a breach or threatened breach of this Section 5.07
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by Seller of any such obligations, Buyer shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).
 
(f) Seller acknowledges that the restrictions contained in this Section 5.07 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 5.07 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
5.07 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
 
Section 5.08 Release. Seller, knowingly, voluntarily and unconditionally
releases, forever discharges and covenants not to sue the Company and its
respective predecessors, successors, parents, subsidiaries and other Affiliates
and all of their current and former managers, members, officers, directors,
partners, employees, agents and representatives from and for any and all claims,
causes of action, demands, suits, debts, obligations, liabilities, damages,
losses, costs, and expenses (including attorney fees) of every kind or nature
whatsoever, known or unknown, actual or potential, suspected or unsuspected,
fixed or contingent, that Seller has or may have, now or in the future, arising
out of, relating to, or resulting from any act or omission, errors, negligence,
strict liability, breach of contract, tort, violations of law, matter or cause
whatsoever from the beginning of time to the Closing Date; provided, however,
that such release shall not cover any claims, causes of action, demands, suits,
debts, obligations, liabilities, damages, losses, costs and expenses (including
attorney fees) of any kind or nature whatsoever arising under this Agreement or
any other documents contemplated by this Agreement (collectively, the “Released
Claims”). The foregoing release shall be binding on Seller’s respective heirs,
successors, assigns, creditors, representatives, guardians, trustees and any
other Person claiming by, through or in right of Seller. Seller represents and
covenants that there has been, and will be, no assignment or other transfer by
Seller of any interest in any Released Claim which Seller may be releasing as of
Closing or have had against the Company or any other Person released hereunder.
Seller covenants and agrees that it shall not commence, join in, or in any
manner seek relief through any suit arising out of, based upon or relating to
any Released Claim or in any manner assert or cause or assist another to assert
against the applicable released parties any such Released Claim.
 
 
-25-

 

 
Section 5.09 Governmental Approvals and Consents.

 
(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the Ancillary Documents. Each party shall cooperate fully
with the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.
 
(b) Seller and Buyer shall use reasonable best efforts to give all notices to,
and obtain all consents from, all third parties that are required or otherwise
requested by Buyer in connection with the transactions contemplated by this
Agreement.
 
(c) Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:
 
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any Ancillary Document;
 
(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and
 
(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.
 
(d) If any consent, approval or authorization necessary to preserve any right or
benefit under any Contract to which the Company is a party is not obtained prior
to the Closing, Seller shall, subsequent to the Closing, cooperate with Buyer
and the Company in attempting to obtain such consent, approval or authorization
as promptly thereafter as practicable. If such consent, approval or
authorization cannot be obtained, Seller shall use its reasonable best efforts
to provide the Company with the rights and benefits of the affected Contract for
the term thereof, and, if Seller provides such rights and benefits, the Company
shall assume all obligations and burdens thereunder.
 
(e) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller or the
Company with Governmental Authorities in the ordinary course of business, any
disclosure which is not permitted by Law or any disclosure containing
confidential information) shall be disclosed to the other party hereunder in
advance of any filing, submission or attendance, it being the intent that the
parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any such analyses, appearances,
meetings, discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.
 
(f) Notwithstanding the foregoing, nothing in this Section 5.09 shall require,
or be construed to require, Buyer or any of its Affiliates to agree to (i) sell,
hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Buyer, the Company or any of their respective
Affiliates; (ii) any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests which, in either case,
could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to Buyer of
the transactions contemplated by this Agreement; or (iii) any material
modification or waiver of the terms and conditions of this Agreement.
 
 
 
-26-

 

 
Section 5.10 Books and Records.

 
(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Buyer shall:
 
(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and
 
(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records;
 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.
 
(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of three (3) years following the Closing, Seller shall:
 
(i) retain the books and records (including personnel files) of Seller which
relate to the Company and its operations for periods prior to the Closing; and
 
(ii) upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records;
 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.
 
(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.10 where such access would violate any Law.
 
Section 5.11 Closing Conditions From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Company to, use reasonable best
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in ARTICLE VII hereof.
 
Section 5.12 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and contents of any such announcement.
 
Section 5.13 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement. In addition, immediately following the Closing, the Seller shall
change its corporate name and amend its corporate documents accordingly to
discontinue use of the name “SpendSmart Networks” and other similar names or any
variations thereof, except where legally required to identify the Seller until
its name has been changed to another name.
 
 
-27-

 
 
ARTICLE VI
TAX MATTERS
 
Section 6.01 Tax Covenants. 
 
(a) Without the prior written consent of Buyer, Seller (and, prior to the
Closing, the Company, its Affiliates and their respective Representatives) shall
not, to the extent it may affect, or relate to, the Company, make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Buyer or the Company in respect of any Post-Closing
Tax Period. Seller agrees that Buyer is to have no liability for any Tax
resulting from any action of Seller, the Company, its Affiliates or any of their
respective Representatives, and agrees to indemnify and hold harmless Buyer
(and, after the Closing Date, the Company) against any such Tax or reduction of
any Tax asset.
 
(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Ancillary Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Seller when due. Seller shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and Buyer shall cooperate
with respect thereto as necessary).
 
(c) Buyer shall prepare, or cause to be prepared, all Tax Returns required to be
filed by the Company after the Closing Date with respect to a Pre-Closing Tax
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method and shall be submitted by Buyer to Seller (together
with schedules, statements and, to the extent requested by Seller, supporting
documentation) at least 45 days prior to the due date (including extensions) of
such Tax Return. If Seller objects to any item on any such Tax Return, it shall,
within ten days after delivery of such Tax Return, notify Buyer in writing that
it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, Buyer and Seller shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If Buyer and Seller are
unable to reach such agreement within ten days after receipt by Buyer of such
notice, the disputed items shall be resolved by the Accounting Firm and any
determination by the Accounting Firm shall be final. The Accounting Firm shall
resolve any disputed items within twenty days of having the item referred to it
pursuant to such procedures as it may require. If the Accounting Firm is unable
to resolve any disputed items before the due date for such Tax Return, the Tax
Return shall be filed as prepared by Buyer and then amended to reflect the
Accounting Firm’s resolution. The costs, fees and expenses of the Accounting
Firm shall be borne equally by Buyer and Seller. The preparation and filing of
any Tax Return of the Company that does not relate to a Pre-Closing Tax Period
shall be exclusively within the control of Buyer.
 
Section 6.02 Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date none of the
Company, Seller nor any of Seller’s Affiliates and their respective
Representatives shall have any further rights or liabilities thereunder.
 
Section 6.03 Tax Indemnification. Seller shall indemnify the Company, Buyer, and
each Buyer Indemnitee and hold them harmless from and against (a) any Loss
attributable to any breach of or inaccuracy in any representation or warranty
made in Section 3.22; (b) any Loss attributable to any breach or violation of,
or failure to fully perform, any covenant, agreement, undertaking or obligation
in ARTICLE VI; (c) all Taxes of the Company or relating to the business of the
Company for all Pre-Closing Tax Periods; (d) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the Closing Date
by reason of a liability under Treasury Regulation Section 1.1502-6 or any
comparable provisions of foreign, state or local Law; and (e) any and all Taxes
of any person imposed on the Company arising under the principles of transferee
or successor liability or by contract, relating to an event or transaction
occurring before the Closing Date. In each of the above cases, together with any
out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith. Seller shall reimburse Buyer for any Taxes of
the Company that are the responsibility of Seller pursuant to this Section 6.03
within ten business days after payment of such Taxes by Buyer or the Company.
 
 
-28-

 

 
Section 6.04 Straddle Period. In the case of Taxes that are payable with respect
to a taxable period that begins before and ends after the Closing Date (each
such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:
 
(a) in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
 
(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
Section 6.05 Section 338(h)(10) or 336(e) Election. At Buyer’s option, the
Company and Seller shall join with Buyer in making a timely election under
Section 338(h)(10) or 336(e) of the Code (and any corresponding election under
state, local and foreign law) with respect to the purchase and sale of the
Shares of the Company hereunder. Seller shall pay any Tax attributable to the
making of such Section 338(h)(10) or 336(e) election and Seller shall indemnify
Buyer and the Company against any adverse consequences arising out of any
failure to pay any such Taxes. If a Section 338(h)(10) or 336(e) election is
made, Seller and Buyer agree that the Purchase Price and Liabilities of the
Company (plus other relevant items) shall be allocated among the assets of the
Company for all purposes (including Tax and financial accounting) as shown on
the allocation schedule to be prepared by Buyer and delivered to Seller on or
before the Closing Date. Buyer, the Company and Seller shall file all Tax
Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the allocation schedule.
 
Section 6.06 Contests. Buyer agrees to give written notice to Seller of the
receipt of any written notice by the Company, Buyer or any of Buyer’s Affiliates
which involves the assertion of any claim, or the commencement of any Action, in
respect of which an indemnity may be sought by Buyer pursuant to this ARTICLE VI
(a “Tax Claim”); provided, that failure to comply with this provision shall not
affect Buyer’s right to indemnification hereunder. Buyer shall control the
contest or resolution of any Tax Claim; provided, however, that Buyer shall
obtain the prior written consent of Seller (which consent shall not be
unreasonably withheld or delayed) before entering into any settlement of a claim
or ceasing to defend such claim; and, provided further, that Seller shall be
entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose, the fees and expenses of which separate counsel
shall be borne solely by Seller.
 
Section 6.07 Cooperation and Exchange of Information. Seller and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
ARTICLE VI or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company for any taxable period beginning before the Closing Date, Seller or
Buyer (as the case may be) shall provide the other party with reasonable written
notice and offer the other party the opportunity to take custody of such
materials.
 
Section 6.08 Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this ARTICLE VI shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.
 
Section 6.09 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.22 and this ARTICLE VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.
 
Section 6.10 Overlap. To the extent that any obligation or responsibility
pursuant to ARTICLE VIII may overlap with an obligation or responsibility
pursuant to this ARTICLE VI, the provisions of this ARTICLE VI shall govern.
 
 
 
-29-

 
 
ARTICLE VII
CONDITIONS TO CLOSING
 
Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:
 
(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
 
(b) Seller shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.05 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 4.02, in each case, in
form and substance reasonably satisfactory to Buyer and Seller, and no such
consent, authorization, order and approval shall have been revoked.
 
Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) Other than the representations and warranties of Seller contained in Section
3.01, Section 3.02, Section 3.03, Section 3.06 and Section 3.24, the
representations and warranties of Seller contained in this Agreement, the
Ancillary Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of Seller contained in Section 3.01, Section 3.02, Section 3.03, Section 3.06
and Section 3.24 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).
 
(b) The Additional Assets shall have been assigned and transferred to the
Company in form and substance satisfactory to the Buyer in its sole discretion.
 
(c) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date.
 
(d) No Action shall have been commenced against Buyer, Seller or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
 
(e) To the extent requested by the Buyer, the Buyer shall have received payoff
and release letters in form and substance satisfactory to the Buyer with respect
to the complete payment and satisfaction of all of the Indebtedness of the
Company other than the Final Liabilities and the release of all Encumbrances on
the assets of the Company (if any).
 
(f) All approvals, consents and waivers from third parties that are required for
the consummation of the transactions contemplated hereby or otherwise reasonably
requested by the Buyer shall have been received, and executed counterparts
thereof shall have been delivered to Buyer at or prior to the Closing.
 
 
-30-

 
 
(g) All governmental and regulatory filings, authorizations and approvals that
are required for the consummation of the transactions contemplated hereby will
have been duly made and obtained, all on terms satisfactory to the Buyer.
 
(h) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.
 
(i) There shall have been no material adverse change from the date of this
Agreement in (i) the business, assets, financial or business condition,
operating results, earnings, the customer, or supplier, employee and sales
representative relations, or (ii) the ability of the Seller to consummate the
transactions contemplated hereby.
 
(j) The Ancillary Documents shall have been executed and delivered by the
parties thereto and true and complete copies thereof shall have been delivered
to Buyer.
 
(k) Buyer shall have received resignations of the directors and officers of the
Company pursuant to Section 5.05.
 
(l) Seller shall have delivered to Buyer a good standing certificate (or its
equivalent) for the Company from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which the Company is organized.
 
(m) Seller shall have delivered to Buyer a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) that Seller is not a foreign person within the
meaning of Section 1445 of the Code.
 
(n) Seller shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Shares, free and clear of Encumbrances, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.
 
(o) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied.
 
(p) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Seller authorizing the execution, delivery and performance of this Agreement and
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby and thereby.
 
(q) Seller shall have delivered to Buyer an amendment to Exhibit A setting forth
the Assumed Liabilities as of the Closing Date with such Liabilities to include
only those additional Liabilities incurred in the ordinary course of business
since the date hereof (the “Final Liabilities”).
 
(r) Reserved.
 
(s) Brett Schnell shall have resigned as an employee of the Company, in form and
substance reasonably satisfactory to the Buyer, and Brett Schnell shall have
been hired as an employee of Seller.
 
(t) The entire right, title and interest in and to United States Patent No.
9,473,593 shall have been assigned by the inventors thereof to the Company, in
form and substance reasonably satisfactory to the Buyer.
 
 
-31-

 
 
(u) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) Other than the representations and warranties of Buyer contained in Section
4.01, the representations and warranties of Buyer contained in this Agreement,
the Ancillary Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of Buyer contained in Section 4.01 shall be true and correct in all respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date.
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date.
 
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
 
(d) The Ancillary Documents shall have been executed and delivered by the
parties thereto and true and complete copies thereof shall have been delivered
to Seller.
 
(e) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied.
 
(f) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby.
 
(g) Seller shall have received an allocation schedule from Buyer in accordance
with Section 6.05 on or before the Closing Date.
 
(h) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
 
 
-32-

 
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.22 which are subject to
Article VI) shall survive the Closing and shall remain in full force and effect
until the date that is two (2) years from the Closing Date; provided, that the
representations and warranties in (a) Sections 3.01, 3.03, 3.24 and 4.01 shall
survive indefinitely, (b) Section 3.19 shall survive for a period of six (6)
years after the Closing; and (c) Section 3.20 shall survive for the full period
of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. All covenants and agreements of
the parties contained herein (other than any covenants or agreements contained
in Article VI which are subject to Article VI) shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.
 
Section 8.02 Indemnification By Seller. Subject to the other terms and
conditions of this ARTICLE VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates (including the Company) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement (other than in respect of
Section 3.22, it being understood that the sole remedy for any such inaccuracy
in or breach thereof shall be pursuant to ARTICLE VI), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in ARTICLE VI, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to ARTICLE VI);
 
(c) any Transaction Expenses or Indebtedness (other than the Final Liabilities)
of the Company outstanding as of the Closing; or
 
(d) any Action (whenever instituted) of any third party (including any
Governmental Authority) that, if successful, would give rise to or evidence the
existence of or relate to a misrepresentation or breach of any of the
representations and warranties (construed in accordance with Section 8.04 below)
or covenants or agreements to be performed by the Seller or any of its
Affiliates, in each case, which are contained in this Agreement or in any other
agreement contemplated herein or in any writing delivered in connection herewith
(including any attachment, exhibit, schedule or certificate)
 
Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this ARTICLE VIII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);
 
 
-33-

 
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than ARTICLE VI, it being
understood that the sole remedy for any such breach thereof shall be pursuant to
ARTICLE VI); or
 
(c) any Final Liability.
 
Section 8.04 Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:
 
(a) Seller shall not be liable to the Buyer Indemnitees under Section 8.02(a)
until the aggregate amount of all Losses in respect of indemnification under
Section 8.02(a) exceeds $100,000 (the “Basket”), in which event Seller shall be
required to pay or be liable for all such Losses in excess of the Basket. The
aggregate amount of all Losses for which Seller shall be liable pursuant to
Section 8.02(a) shall not exceed the Purchase Price (the “Cap”).
 
(b) Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 8.03(a) shall not exceed the Cap.
 
(c) Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
and Section 8.04(b) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any representation or
warranty in Section 3.01, Section 3.03, Section 3.19, Section 3.20, Section 3.24
or Section 4.01 or any Liability that is not included as a Final Liability.
 
(d) For purposes of this ARTICLE VIII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.
 
(e) Any indemnification obligation of the Seller pursuant to Section 8.02 shall
be effected by wire transfer of immediately available funds from the Seller to
an account designated in writing by the applicable Buyer Indemnitee within
fifteen (15) days after the determination thereof.
 
Section 8.05 Indemnification Procedures. The party making a claim under this
ARTICLE VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
“Indemnifying Party”.
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims
 
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 5.06) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).
 
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30 day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.
 
 
-34-

 
 
(d) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including, but not limited to, any such claim in respect of a breach of
the representations and warranties in Section 3.22 hereof or any breach or
violation of or failure to fully perform any covenant, agreement, undertaking or
obligation in ARTICLE VI) shall be governed exclusively by ARTICLE VI hereof.
 
Section 8.06 Reserved.
 
Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
 
Section 8.08 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.
 
ARTICLE IX
TERMINATION
 
Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by the mutual written consent of Seller and Buyer;
 
(b) by Buyer by written notice to Seller if:
 
(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller’s receipt of written notice of such breach from Buyer; or
 
(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by November 15, 2017, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
 
(c) by Seller by written notice to Buyer if:
 
(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of such breach from Seller; or
 
(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by November 15, 2017, unless such failure shall be due to the failure
of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or
 
 
 
-35-

 
 
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.
 
Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
 
(a) as set forth in this ARTICLE IX and Section 5.06 and ARTICLE X hereof; and
 
(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.
 
Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):
 
If to Seller:
SpendSmart Networks, Inc.805
Aerovista, Suite 205
San Luis Obispo, CA 93401
E-mail:   luke@smsmaster-minds.com
Attention: Luke Wallace
 
with a copy to:
TroyGould
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Facsimile: (310) 789-1490
E-mail: dficksman@troygould.com
Attention: David L. Ficksman
 
If to Buyer:
Eclipse Marketing LLC
300 Park Street, Suite 400
Birmingham, MI 48009
Facsimile: (248) 723-6651
E-mail: mikes@senecapartners.com
Attention: Michael C. Skaff
 
with a copy to:
Dickinson Wright PLLC
2600 W. Big Beaver Rd., Suite 300
Troy, MI 48084
Attention: John P. Gonway
Facsimile: 844 670 6009
E-mail: jgonway@dickinsonwright.com
 
 


 
 
-36-

 
 
 Section 10.03  Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 
Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.07(f), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
 
Section 10.06 Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.
 
Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries. No assignment shall relieve the
assigning party of any of its obligations hereunder.
 
Section 10.08 No Third-party Beneficiaries. Except as provided in Section 6.03
and ARTICLE VIII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
 
-37-

 

 
Section 10.10 Governing Law; Arbitration; Waiver of Jury Trial.

 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Michigan without giving effect to any choice or
conflict of law provision or rule (whether of the State of Michigan or any other
jurisdiction).
 
(b) Except for claims seeking injunctive or other equitable relief, any
controversy or claim arising out of or relating to this Agreement or a breach
thereof, shall be settled by binding arbitration in Detroit, Michigan (or such
other location as may be agreed to by the parties) to be administered by the
American Arbitration Association (“AAA”) in accordance with its then-prevailing
Commercial Rules of Arbitration. Buyer and Seller shall select an arbitrator
from a list provided by the AAA that is mutually satisfactory to them. If Buyer
and Seller are unable to agree on an arbitrator, then each (i.e., Buyer on the
one hand and Seller on the other) shall choose an arbitrator from a list
provided by the AAA. The two arbitrators so selected shall then select a third
arbitrator mutually satisfactory to them from the list provided by the AAA. The
single arbitrator so selected by the aforesaid procedure shall hear the dispute
and decide it. The arbitrator selected shall not be a present or former officer,
employee, consultant or representative of any of the parties or any of their
Affiliates. The arbitrator shall have a background and training in the general
areas of law covered by this Agreement. The arbitrator shall have the right to
award costs, fees and expenses including, without limitation, the arbitrator’s
fees and reasonable attorneys’ fees, to the prevailing party. A party shall be
entitled to have a judgment entered on the determination or decision of the
arbitrator in any court of competent jurisdiction. The award of the arbitrator
shall be binding and final on all parties.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).
 
Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
-38-

 
 
 
            
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
            
 
            
 
 
SpendSmart Networks, Inc.
 
 
By_____________________
Name: Luke Wallace
Title: Chief Executive Officer
 
 
 
Eclipse Marketing LLC
 
 
By_____________________
Name: Michael C. Skaff
Title: Authorized Person

 
 
 
 
-39-
